DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on September 09, 2019 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-15 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a traffic flow monitor” recited in line 5 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1, in line 3, “may be” should be changed to --being--
Claim 1, in lines 8-9 and 11, “by” should be changed to --of--
Claim 1, in line 15, --for-- should be inserted before “detecting”
Claim 2, in line 1, “A” should be changed to --The--
Claim 3, in line 1, “A” should be changed to --The--
Claim 4, in line 1, “A” should be changed to --The--
Claim 5, in line 1, “A” should be changed to --The--
Claim 6, in line 1, “A” should be changed to --The--
Claim 7, in line 1, “A” should be changed to --The--
Claim 7, in line 3, “may be” should be changed to --being--
Claim 8, in line 1, “A” should be changed to --The--
Claim 9, in line 1, “A” should be changed to --The--
Claim 10, in line 4, “may be” should be changed to --being--

Claim 11, in line 1, “A” should be changed to --The--
Claim 12, in line 1, “A” should be changed to --The--
Claim 13, in line 1, “A” should be changed to --The--
Claim 14, in line 1, “A” should be changed to --The--
Claim 15, in line 1, “A” should be changed to --The--
Claim 15, in line 3, “may be” should be changed to --being--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-7, 10, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claim 1, the recitation of “a fallen object” recited in lines 7, 12 and 15 renders the claim indefinite since it is not clear whether the “a fallen object” in lines 7, 12 and 15 being the same or different with “a fallen object” in line 3 of the claim.  However, if they are the same, “a fallen object” in lines 7, 12 and 15 would be changed to --the fallen object--.

As claim 6, the recitation of “a fallen object” recited in line 2 renders the claim indefinite since it is not clear whether the “a fallen object” in line 4 being the same or different with “a fallen object” in line 3 of claim 1.
As claim 7, the recitation of “a fallen object” recited in lines 4 and 10 renders the claim indefinite since it is not clear whether the “a fallen object” in line 4 being the same or different with “a fallen object” in line 3 of claim 1.
As claim 10, the recitation of “a fallen object” recited in lines 7, 11 and 14 renders the claim indefinite since it is not clear whether the “a fallen object” in lines 7, 11 and 14 being the same or different with “a fallen object” in lines 3-4 of claim 10.
As claim 13, the recitation of “a fallen object” recited in line 3 renders the claim indefinite since it is not clear whether the “a fallen object” in line 3 being the same or different with “a fallen object” in lines 3-4 of claim 10.
As claim 15, the recitation of “a fallen object” recited in lines 3, 7 and 9 renders the claim indefinite since it is not clear whether the “a fallen object” in lines 3, 7 and 9 being the same or different with “a fallen object” in lines 3-4 of claim 10.
Claims 2-3, 5, 8-9, 11-12 and 14 are also rejected under 112 second paragraph as being dependent upon rejected claims.
Allowable Subject Matter
Claims 1-15 would be allowable if corrected to overcome the objections and rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Cavalcanti et al. – US 10,534,370
Prior art Flinsenberg et al. – US 2016/0150622
Prior art Van Wagoner et al. – US 2013/0249409
Prior art Verfuerth – US 2012/0038281
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 11, 2021